ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/04/07 Time Warner Inc. 1,350,000 1,500,000,000 Wachovia Securities ABN Amro, Citigroup Global Markets, DV Securities, Wachovia Securities and GS & Co. 08/08/07 Kraft Foods Inc. 425,000 1,500,000,000 DMG Citigroup Global Markets, DB Securities, GS&Co., JPM Securities, ABN Amro, BNP Paribas, Dresdner Kleinwort, Lehman Brothers, Santander Investment Securities, Wachovia Capital Markets, Loop Capital, Samuel A. Ramirez & Co., Williams Capital Group 09/20/07 Tyco Electronics Group 325,000 800,000,000 UBS BOA Securities, Citigroup Global Markets, DB Securities, Morgan Stanley, UBS Securities, GS&Co., Barclays Capital, BNP Paribas, JP Morgan, Lehman Brothers
